

114 S3463 IS: Student Worker Exemption Act of 2016
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3463IN THE SENATE OF THE UNITED STATESSeptember 29, 2016Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to exempt student workers for purposes of determining a
			 higher education institution’s employer health care shared responsibility.
	
 1.Short titleThis Act may be cited as the Student Worker Exemption Act of 2016. 2.Student workers exempted from determination of higher education institution’s employer health care shared responsibility (a)In generalSubsection (c) of section 4980H of the Internal Revenue Code of 1986 is amended by redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively, and by inserting after paragraph (4) the following new paragraph:
				
					(5)Exception for student workers
 (A)In generalServices rendered as a student worker to an eligible educational institution (as defined in section 25A(f)(2)) shall not be taken into account under this section as service provided by an employee.
 (B)Student workerFor purposes of this paragraph, the term student worker means, with respect to any eligible educational institution (as so defined), any individual who— (i)is employed by such institution, and
 (ii)is a student enrolled at the institution and is carrying a full-time academic workload, as determined by the institution, under a standard applicable to all students enrolled in a particular educational program..
 (b)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2015.